          Case 3:09-cv-00545-LRH-WGC Document 281 Filed 06/09/21 Page 1 of 2




1

2

3

4                              UNITED STATES DISTRICT COURT
5                                    DISTRICT OF NEVADA
6

7     FERNANDO NAVARRO HERNANDEZ,                    Case No. 3:09-cv-00545-LRH-WGC
8           Petitioner,
                                                     ORDER
9           v.
10
      WILLIAM GITTERE, et al.,
11
            Respondents.
12

13

14         In this capital habeas corpus action, the petitioner, Fernando Navarro
15   Hernandez, who is represented by appointed counsel, filed a Fifth Amended Petition for
16   Writ of Habeas Corpus on October 11, 2019 (ECF No. 221). The fifth amended petition
17   is Hernandez’s operative petition. Various of the claims in the fifth amended petition
18   have been dismissed upon motions to dismiss by the respondents. See Order entered
19   February 4, 2019 (ECF No. 184); Order entered September 10, 2020 (ECF No. 242).
20   Respondents’ answer, responding to the claims remaining in the fifth amended petition,
21   is due July 7, 2021. See Order entered June 7, 2021 (ECF No. 280).
22         On April 19, 2021, Hernandez filed, pro se, a document entitled “Motion for
23   Appropriate Relief, or, in the Alternative, Motion for New Trial” (ECF No. 277) (hereafter
24   ”Pro Se Motion for Appropriate Relief”). In that document, Hernandez:
25         moves the Court to set aside the sentence of death and the judgment of
           conviction and … order … the Nevada Department of Corrections (NDOC)
26         that any money deposited in his Trust 2 Account indefinitely, or, to order
           the NDOC to put in hold any deduction that become derived from his
27         judgment of conviction indefinitely and to grant Hernandez a new trial, or,
           in the alternative, to grant Hernandez motion for appropriate relief (MAR)
28         on all the charges in the [Complaint] filed date 10/14/1999 and in the
                                                 1
          Case 3:09-cv-00545-LRH-WGC Document 281 Filed 06/09/21 Page 2 of 2



            Information filed date 11/12/1999, on the ground that Hernandez have
1           obtained Real Evidence in the form of photographs and in the form that
            over two (2) decade later the prosecution still withheld favorable evidence
2           from Hernandez that could have proven Hernandez [innocent] or at least
            led to a more favorable result ….
3

4    Pro Se Motion for Appropriate Relief (ECF No. 277), pp. 1–2.

5           On April 30, 2021, Respondents filed a Motion to Strike (ECF No. 278),

6    requesting that the Court strike the Pro Se Motion for Appropriate Relief (ECF No. 277).

7    Respondents cite the Court’s Local Rule LR IA 11-6(a), which states:

8           Unless the court orders otherwise, a party who has appeared by attorney
            cannot while so represented appear or act in the case. This means that
9           once an attorney makes an appearance on behalf of a party, that party
            may not personally file a document with the court; all filings must
10          thereafter be made by the attorney. An attorney who has appeared for a
            party must be recognized by the court and all the parties as having control
11          of the client’s case, however, the court may hear a party in open court
            even though the party is represented by an attorney.
12

13   LR IA 11-6(a). Under the circumstances here, in view of the nature of Hernandez’s

14   Pro Se Motion for Appropriate Relief, the Court will grant Respondents’ motion and

15   order the Pro Se Motion for Appropriate Relief stricken from the record under

16   LR 1A 11-6(a).

17          IT IS THEREFORE ORDERED that Respondents’ Motion to Strike (ECF No.

18   278) is GRANTED. Petitioner’s Pro Se Motion for Appropriate Relief (ECF No. 277) will

19   be stricken from the record. The Clerk of the Court is directed to update the docket as

20   necessary to reflect this order.

21

22          DATED this 9th day of June, 2021.
23

24
                                              LARRY R. HICKS
25                                            UNITED STATES DISTRICT JUDGE
26

27

28
                                                 2
